

114 S3094 IS: PRICED Act
U.S. Senate
2016-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3094IN THE SENATE OF THE UNITED STATESJune 23, 2016Mr. Brown (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to shorten the exclusivity period for brand name biological
			 products from 12 to 7 years.
	
 1.Short titleThis Act may be cited as the Price Relief, Innovation, and Competition for Essential Drugs Act or the PRICED Act. 2.Exclusivity period for brand name biological products (a)In generalSection 351(k)(7)(A) of the Public Health Service Act (42 U.S.C. 262(k)(7)(A)) is amended by striking 12 years and inserting 7 years.
 (b)Conforming changesParagraphs (2)(A) and (3)(A) of section 351(m) of the Public Health Service Act (42 U.S.C. 262(m)) is amended by striking 12 years each place it appears and inserting 7 years.
 (c)ApplicabilityThis Act and the amendments made by this Act apply only with respect to a biological product for which the reference product (as such term is used in section 351 of the Public Health Service Act (42 U.S.C. 262)) is licensed under subsection (a) of such section on or after the date of enactment of this Act.